EXHIBIT 5
                 SUPERIOR COURT OF JUSTICE OF MEXICO CITY
                          THE JUDICIARY OF MEXICO CITY
                                    DEMOCRATIC GOVERNMENT BODY
                             THIRTIETH COURT FOR CIVIL MATTERS

   Electronic signature SICOR/TSJDF Beginning ----------- Instance: Thirtieth Court for Civil Matters. Case File:
  191/2019. Office of the Secretary: A Document: agreement published: 2019-02-22. Signatory: JC30SA NAS:
                                                                                    5110-6057-7364-6899-445

   Electronic signature SICOR/TSJDF Beginning ----------- Instance: Thirtieth Court for Civil Matters. Case File:
  191/2019. Office of the Secretary: A Document: agreement published: 2019-02-22. Signatory: JC30SA NAS:
                                                                                    5110-6057-7364-6899-445

191/2019

MEXICO CITY, FEBRUARY 21, 2019.

It is hereby ordered that a case file be opened with the case summary,
documents, and simple copies attached hereto and registered in the docket book
under number 191/2019. Therefore, we hereby proceed to provide the initial draft
of the Complaint under the following terms:

SERVICIOS DIGITALES LUSAD, SOCIEDAD DE RESPONSABILIDAD
LIMITADA DE CAPITAL VARIABLE is acknowledged as having entered an
appearance through its legal representative, TOMÁS ANTONIO FREYMAN
VALENZUELA, a legal capacity that he accredits and that is recognized in
the terms of notarial certificate number thirty-one thousand eight hundred
seventeen, dated July 17, 2018, issued before Mr. EDUARDO GARDUÑO
VILLALOBOS, head of Notary Public office number one hundred thirty-five
of Mexico City. It is hereby ordered that said document be returned through an
authorized person, after having produced a certified copy thereof and
confirmation that its receipt has been included as part of the case record.

They indicate the Penthouse of the “Petellier” building, located at 237 of the
Torcuato Tasso street, in Colonia Polanco, Section V, C.P. 11560, Mexico City,
as their domicile to hear and receive notifications. Likewise, the following
individuals have been authorized in the terms of article 1069 paragraph three of
the Code of Commerce: CARLOS DAVID VILLASANTE SANTOYO, TORRES
LÁZARO ANGÉLICA JANET, ORTEGA ARALLANES MIGUEL ÁNGEL, AND
MARTÍNEZ GÓMEZ MIREYA, all of whom have registered their professional
license with the First Office of the Clerk and of the Plenary of this Court with
folios number 132, 14208, 37392, and 47242, respectively. Likewise, the
following individuals have been authorized to hear and receive notifications, and
to pick up documents and securities: RAFAEL ALEJANDRO CORONA
SÁNCHEZ, CYNTHIA COROMOTO SÁNCHEZ MOLINA, IVONNE SALGADO
ONOFREM, SALVADOR VELAZQUEZ PARIS, SANTIAGO QUIROZ PIMIENTA,
ALEJANDRO SÁNCHEZ FITZ, HUGO SÁNCHEZ LÓPEZ, and IVÁN GENARO
DE LA CRUZ PONCE. The latter is authorized in such terms once he shows a
simple copy of his professional license registration. On the other hand, it is
hereby ordered to save in the [cut off]
             SUPERIOR COURT OF JUSTICE OF MEXICO CITY
                      THE JUDICIARY OF MEXICO CITY
                          DEMOCRATIC GOVERNMENT BODY
                      THIRTIETH COURT FOR CIVIL MATTERS


1377, 1378, 1379 and all other related and applicable articles of the Code of
Commerce, the complaint is processed as filed.

Along this train of thought, we hereby order that the corresponding service of
summons be prepared and that the codefendants be summoned so that within
FIFTEEN BUSINESS DAYS they may answer the complaint and raise their
defenses, if any, as well as submit their evidence under the terms of article
1378 paragraph VIII of the Code of Commerce, advising the codefendants to
indicate a domicile to hear and receive notifications within this territorial
jurisdiction, and warning them that failure to do so will result in this and any
subsequent notifications—including those of a personal nature—becoming
effective via publication in the Legal Gazette, based on article 1069 of the Code
of Commerce. Likewise, defendants EDUARDO ZAYAS DUEÑAS AND
SANTIAGO LEÓN AVELEYRA are hereby notified that, should they fail to
answer the complaint within the term granted to do so, any facts of the complaint
not answered shall be presumed as confessed. Likewise, in accordance with
article 1378 of the Code of Commerce, we hereby acknowledge as submitted the
evidence indicated by the plaintiff, SERVICIOS DIGITALES LUSAD, SOCIEDAD
DE RESPONSABILIDAD LIMITADA DE CAPITAL VARIABLE, which will be
admitted in due course at the appropriate procedural time.

Now then, based on article 89 of the Federal Code of Civil Procedure, applied in
a subsidiary manner to the commercial matter, it is hereby ordered that, at the
time of answering the complaint filed against them, codefendants EDUARDO
ZAYAS DUEÑAS AND SANTIAGO LEÓN AVELEYRA must submit the original
or a certified copy of the documents marked with sections four and five in the
initial draft of the Complaint, consisting of:

   - CONCESSION TITLE SEMOVI/DGSTPI/001/2016 GRANTING LUSAD
“THE PREFERENTIAL RIGHT AND OBLIGATION FOR THE REPLACEMENT,
INSTALLATION AND MAINTENANCE OF TAXIMETERS OF INDIVIDUAL
PUBLIC PASSENGER TRANSPORT SERVICES (TAXIS) OF MEXICO CITY,
WITH SATELLITE GEOLOCATION SYSTEM; AS WELL AS THE DESIGN,
OPERATION AND EXPLOITATION OF THE APPLICATION FOR REMOTE
TAXI HIRING IN MEXICO CITY.

  - THE “NEW” CONCESSION TITLE SIGNED IN AGREEMENT BY MR.
EDUARDO ZAYAS DUEÑAS ACTING FOR AND ON BEHALF OF LUSAD ON
NOVEMBER 7, TWO [cut off]
              SUPERIOR COURT OF JUSTICE OF MEXICO CITY
                       THE JUDICIARY OF MEXICO CITY
                            DEMOCRATIC GOVERNMENT BODY
                       THIRTIETH COURT FOR CIVIL MATTERS


Regarding the petition contained in the chapter titled “REQUEST FOR
WARNING TO THE DEFENDANTS,” since it is appropriate under the law, based
on articles 1067 bis paragraph IV, and 1077 of the Code of Commerce in relation
to numeral 162 of the General Corporations Law, codefendants EDUARDO
ZAYAS DUEÑAS AND SANTIAGO LEÓN AVELEYRA are hereby ordered to
abstain from exercising any acts as members of the board of directors of
SERVICIOS DIGITALES LUSAD, S. DE R.L. DE C.V., since under the terms of
said legal precept, and having the partners of the aforementioned moral person
resolved in favor of assigning to them liability, their mandate ceased as of the
date in which said resolution was adopted; therefore, they are warned to refrain
from participating in that company’s Board of Directors meeting to be held on
February 21, 2019, and are warned that if they fail to obey the order,
independently of any criminal and civil liabilities they may incur, as well as the
fact that the meeting in question would be null and void; as enforcement
measure, they will have imposed an ARREST for a period of THIRTY-SIX
HOURS.

Likewise, Messrs. FABIO MASSIMO COVARRUBIAS PIFFER AND JULIO
ALEJANDRO BELMONT, in their capacity as members of the board of directors
of SERVICIOS DIGITALES LUSAD, S. DE R.L. DE C.V., as well as Mr.
RODRIGO NÚÑEZ SARRAPY, in his capacity as secretary of the board of
directors of said company, at the addresses provided by the petitioner, are
hereby ordered to abstain from participating or intervening in the capacity that
has been conferred upon them, in any acts where Messrs. EDUARDO ZAYAS
DUEÑAS AND SANTIAGO LEÓN AVELEYRA may intervene acting as
members of the Board of Directors, and are warned that if they fail to obey the
order, independently of any criminal and civil liabilities they may incur, as well as
the fact that the meeting in question would be null and void, as enforcement
measure, they will have imposed an ARREST for a period of THIRTY-SIX
HOURS. The foregoing is based on the provisions of article 1067 bis paragraph
IV of the Code of Commerce.

Likewise, pursuant to the principle of celerity that governs the Judiciary, as well
as the provisions of article 1065 of the aforementioned Code, non-working days
and hours are hereby enabled so that the procedure ordered in the case record,
as well as any subsequent procedures, may be carried out.

                                     NOTICES
             SUPERIOR COURT OF JUSTICE OF MEXICO CITY
                      THE JUDICIARY OF MEXICO CITY
                               DEMOCRATIC GOVERNMENT BODY
                        THIRTIETH COURT FOR CIVIL MATTERS




[…] therefore, the parties will be required to request the return of their
documents, evidences, and samples within NINETY CALENDAR DAYS from the
respective notification, for all legal purposes.

B) The parties are hereby informed that, motivated by the interest that people
who are involved in litigation may have another option to solve their conflicts, the
Superior Court of Justice of Mexico City offers mediation services through its
Alternative Justice Center, where they will be served free of charge. Mediation is
not legal advice. The center is located at Av. Niños Héroes 133, Colonia
Doctores, Delegación Cuauhtémoc, Mexico City, Postal Code 06500, telephone
number 51-34-11-00, Extensions 1460 and 2362. Commercial Civil Mediation
Service: 52-07-25-84 and 52-08-33-49, mediacion.civil.mercantil@tsjdf.gob.mx.
Family       Mediation       Service:    55-14-28-60        and       55-14-58-22,
mediacion.familiar@tsjdf.gob.mx. The foregoing is in compliance with Agreement
12-28/2018 issued by the Plenary Session of the Council of the Judicature of
Mexico City. NOTIFY IT. Rendered and signed by the Judge of the Thirtieth
Court for Civil Matters, Magister SILVESTER CONSTANTINO MENDOZA
GONZÁLEZ, before his Clerk of Court, Mr. ADÁN ARTURO LEDESMA
ÁLVAREZ, who authorizes and attests. I so attest.

SCMG/rasf     [signature]                                         [signature]

                  Electronic signature SICOR/TSJDF End ----------- [illegible string of letters and numbers]

                  Electronic signature SICOR/TSJDF End ----------- [illegible string of letters and numbers]




The legal publication was made in Judicial Gazette No. 34, corresponding to
February 22, 2019.- Note for the record.
The above notification became effective on February 25, 2019.- Note for the
record.
